Citation Nr: 1211540	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  08-13 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a right shoulder disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel







INTRODUCTION

The Veteran has verified active duty service from October 1983 to August 1988, February 1991 to June 1991, July 2002 to March 2003, and January 2005 to January 2006.  They Veteran also has periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) between September 1988 and January 2006, however, the exact dates of which have not been verified.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran was scheduled to present testimony before a Veterans Law Judge at an October 2009 Videoconference hearing.  However, the Veteran failed to report to the hearing.  As the Veteran has not requested that the hearing be rescheduled, the Board deems the Veteran's request for such a hearing to be withdrawn.  See 38 C.F.R. § 20.704.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he is entitled to service connection for a right shoulder disorder due to sustaining a right shoulder injury while on active duty in Iraq in June 2005.  Also, in his September 2007 Notice of Disagreement, the Veteran asserted the right shoulder injury documented in his service treatment records as a fractured clavicle in 1982 was aggravated during his active duty service in Iraq because he had to wear a flack jacket and body armor the entire time. 

In a March 2012 written brief presentation, the Veteran's representative asserted that VA has not produced clear and unmistakable evidence that the Veteran's current right shoulder disorder is due to the natural progression of the disorder and that it was not permanently worsened during his active duty service.  His representative also noted that not all of the Veteran's service treatment records were available for review by him.  He stated that the Veteran's service treatment records, especially those from any period of ACDUTRA, are especially critical for determining whether the Veteran's current right shoulder disorder was aggravated by service.  He further asserted that there are outstanding service treatment records from the Veteran's active duty service whereby he complained of right shoulder pain.  Finally, the Veteran's representative asserted that the record raised an inferred claim under 38 U.S.C.A. § 1154(b) for Veteran Combat Status.  

Regarding the assertion of outstanding service treatment records, review of the record reveals that with the exception of a June 1989 ROTC appointment examination, a June 1994 Pennsylvania Army National Guard Quadrennial examination, a June 2002 Army National Guard Deployment examination, a November 2004 Pre-Deployment examination, January and June 2005 Pre-Deployment Health Assessments, a January 2006 Separation Report of Medical Assessment and a February 2006 Post-Deployment Health Assessment, none of the Veteran's service treatment records for any period of active duty service or ACDUTRA or INACDUTRA have been associated with the claims folder.  

Development efforts in attempt to associate the Veteran's service treatment and personnel records with the claims folder include a July 2006 request from the Veteran's Pennsylvania National Guard Unit.  A September 2006 response received from the Commonwealth of Pennsylvania Department of Military and Veterans Affairs, Office of the Deputy Adjudicant General for Veteran's Affairs, indicated that original deployment documents and service medical records were submitted in support of the Veteran's claim.  The September 2006 correspondence stated that the documents submitted were the only documents found at the Veteran's unit or at State Headquarters.  In addition, July 2006 Personnel Information Exchange System (PIES) requests were made to obtain service treatment and personnel records and for verification of participation in combat operations.  A September 2006 response indicated that no records were found at "code 13" for the Veteran during the date range requested and that such records may be found with a PIES request to code 11 which would go through the Defense Personnel Records Image Retrieval System (DPRIS) interface and any imaged records available would be furnished in response.  It was noted that care should be taken not to use PIES request codes that are invalid for DPRIS use and there was instruction to consult the PIES 3.7.1 manual.  However, an additional PIES request to code 13 was again made in March 2009 with comment that the requested records were not available at the Records Management Center.  In July 2009, the PIES response received indicated that there were no service personnel or treatment records pertaining to the Veteran at code 13.  It does not appear that the proper follow-up has been attempted regarding PIES and DPRIS requests as indicated in the September 2006 PIES response.  It is noted, however, on one of the 2006 computerized requests that "This date range will not be at code 11."  There is no authority cited for the reason not to make this request, nor is there a formal finding of unavailability of the other service treatment records, to detail what Code 13 and Code 11 represent.

In cases such as this, where the Veteran's service records are missing, the Board has a heightened duty to assist the Veteran with the development of evidence in support of his or her claims.  See Daye v. Nicholson, 20 Vet. App. 512, 515 (2006); Washington v. Nicholson, 19 Vet. App. 362, 369 (2005); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The VA Adjudication Procedure Manual, Manual M21-1MR sets forth the procedure for development of alternative evidence.  See M21-1MR, Part III, Subpart iii, Chapter 2, Section E.  Upon remand, additional development pertaining to the Veteran's service treatment and personnel records should be attempted or explained. 

In any event, the aforementioned service treatment records currently associated with the claims folder do show that upon undergoing a June 1994 quadrennial examination, the Veteran did report a positive history of swollen and painful joints, broken bones, tumor/growth/cyst and painful/trick shoulder or elbow.  It was also noted that the Veteran reportedly fractured his right clavicle in 1982.  Upon undergoing an Army National Guard Deployment examination in June 2002, the Veteran reported past emergency treatment at Palmerton Hospital in Palmerton, Pennsylvania, at Sacred Heart Hospital in Allentown, Pennsylvania, past treatment by Dr. Cressman in the past 5 years for other than minor illnesses, orthoscope surgery in 1983 and a broken left arm in 1982.  Examination revealed a history of a fractured left arm which was noted to have healed in 1982.  Clinical examinations of the spine, musculoskeletal and neurological systems were normal.  In November 2004, a pre-deployment health assessment noted that the Veteran had no medical problems and he was not on a physical profile.  A January 2005 Pre-Deployment Health Assessment was negative for complaints or findings of a right shoulder injury.  In January 2006, a Separation Report of Medical Assessment showed that the Veteran reportedly developed unspecified medical problems while on active duty.  Following a clinical examination, it was noted that the Veteran needed a primary care referral to evaluate his shoulder due to complaints of right shoulder discomfort for the last 6 months with numbness to the elbow.  In December 2005, personnel records show that a request for early release from active duty had been approved and that the Veteran would be released no later than January 2006.  In January 2006, a private MRI report pertaining to the left shoulder revealed findings that were very suspicious for a superior labral tear extending anterior to posterior (SLAP tear), supraspinatus tendinosis and moderate degenerative changes.  In addition, MRI of the cervical spine revealed degenerative changes with right C3-4, C4-5, and bilateral C5-6 with neural femoral stenosis.  A February 2006 Post-Deployment Health Assessment revealed that the Veteran arrived at Camp Beurghing on June 27, 2005 in Kuwait and in Ramandi, Iraq on July 15, 2005.  He reported that his health worsened during deployment but he denied being seen on sick call during deployment.  He reported current symptoms that developed during deployment included swollen, stuff, and painful joints, numbness and tingling in his hands.   

Post-service VA treatment records show that in August 2006 the Veteran complained of nagging pain in his right shoulder which was reportedly due to a shoulder injury 1 year prior that occurred while preparing for deployment to Iraq.   At a January 2007 neurology consultation, the Veteran complained of pain in his right shoulder and across his clavicle that reportedly began 18 months prior following an IED explosion in Iraq and several falls while wearing body armor.  In April 2007, the Veteran reportedly injured his right shoulder one and a half years prior when he fell on it.  It was also noted that the Veteran's chronic right shoulder pain with associated neuropathy was followed "at Penn" and at the Philadelphia VAMC.  In June 2007, the Veteran submitted a statement indicating that he was submitting copies of his deployment records to Iraq where he endured a right shoulder injury.  Following surgical treatment of a SLAP tear in the right shoulder, in September 2007, the Veteran was diagnosed with glenoid labral tear with bicepital tendon involvement.  There is no opinion as to whether this pathology may be related to the old clavicle fracture, or whether it may represent intercurrent injury.

Regarding the representative's assertions of an inferred claim under 38  U.S.C.A. § 1154(b), the Veteran's DD Form 214s associated with the claims folder are not indicative of any military awards or decorations indicative of combat.  However, the Veteran's February 2006 Post-Deployment Health Assessment revealed that he reportedly engaged in direct combat whereby he discharged his weapon on land.  In a September 2006 stressor statement, the Veteran stated that he was awarded the Combat Action Badge for incidents that occurred on September 4th and 5th, 2005 whereby his unit sustained 4 casualties while guarding an Iranian check point when they came under mortar and RPG attacks and they received small arms fire.  His unit also responded to a Bradley and Hummer that were destroyed by an IED whereby 2 Service Members were killed.  The June 2007 Rating Decision indicated that a casualty from the Veteran's unit was verified in Ar Ramadi on September 19, 2005.  

For service connection claims that are claimed to be combat related, the incurrence element is presumed to be satisfied as long as the "satisfactory" lay or other evidence concerning an injury or disease alleged to have been incurred in or aggravated in combat is consistent with the circumstances, conditions or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  However, the provisions of 38 U.S.C.A. § 1154(b) do not provide a substitute of proof of either a current diagnosed disability or medical nexus evidence.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997). 

In this case, the Veteran has not been afforded a comprehensive VA examination for the claimed disorder on appeal.  There is some evidence that the Veteran has a current right shoulder disorder that may have been incurred in or aggravated by a period of active duty, ACDUTRA or INACDUTRA; but, the file does not contain sufficient medical evidence for VA to make a decision.  Accordingly, the Board finds that a VA examination is necessary to determine whether the Veteran has a current right shoulder disability that both clearly and unmistakably preexisted service, and if so, that it clearly and unmistakably was not aggravated during service, and if not, whether it is at least as likely as not related to his military service, to include the alleged right shoulder injury as described by the Veteran in June 2005.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2011); McClendon v. Nicholson, 20 Vet. App. 79 (2006). 

Finally, as it is unclear whether the Veteran has received treatment for his current right shoulder disorder from any providers other than VA, he should be requested to provide the names of any providers and the dates and locations of any treatment received for his current right shoulder disorder at any time since the 1983 fracture of his right clavicle.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran complete and return NA Form 13055 and/or NA Form 13075 if indicated or if considered to be of assistance in obtaining service or reserve treatment or personnel records.  If these forms would not be helpful that should be explained in the claims folder.

In addition, request the Veteran's service treatment and personnel records for all periods of active duty, ACDUTRA, and INACDUTRA from the Permanent Electronic Records and Evaluation Center (EREC) through the PIES/DPRIS interface.  Care should be taken not to use PIES request codes that are invalid for DPRIS use and the PIES 3.7.1 manual should be consulted if necessary.  In addition, a request should also be made to the Army Human Resources Command in St. Louis, Missouri.  If such a search is not indicated or would not likely produce records, the claims folder should contain documentation as to that conclusion.

2.  Request that the Veteran provide the names, addresses and approximate dates of treatment of all medical care providers, if any, VA and non-VA, who have treated him for a right shoulder disorder since the 1982 fracture of his right clavicle, to include any treatment received at  
Palmerton Hospital in Palmerton, Pennsylvania, Sacred Heart Hospital in Allentown, Pennsylvania, treatment by Dr. Cressman in the 5 years preceding the June 2002 service examination for other than minor illnesses, orthoscope surgery in 1983 and a broken left arm in 1982 as alluded to in the June 2002 service examination.  After the Veteran has signed the appropriate releases, if any, those records should be obtained and associated with the claims folder.  

In addition, obtain VA treatment records from the Philadelphia VAMC dating since October 2007 and from the Allentown, Pennsylvania Outpatient Care Clinic dating since April 2008.

Appropriate efforts must be made to obtain all available treatment records.  All attempts to procure records should be documented in the file.  If any records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

3.  After the above development has been completed to the extent possible, schedule the Veteran for a VA joints examination with an appropriate VA examiner to determine the nature and etiology of any right shoulder disorder diagnosed on examination.  The claims file should be made available to the examiner, to include any treatment records obtained as a result of this remand, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  The examiner should identify any currently manifested right shoulder disorder(s).

With regard to this disorder, the examiner must: 

a)  Provide an opinion whether any right shoulder disorder diagnosed on examination clearly and unmistakably existed (i.e. it is undebatable) prior to the Veteran's entrance into his last period of active duty (January 2005 to January 2006); 

b)  If the Veteran's right shoulder disorder did not clearly and unmistakably exist prior to his last period of active duty, provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that his right shoulder disorder originated during, or is etiologically related to, his period of active service from January 2005 to January 2006?  If a relationship to any period of service is identified, that should clearly be set forth.

c)  If the Veteran's right shoulder disorder did clearly and unmistakably exist prior to his last period of active duty, provide an opinion as to whether the disability clearly and unmistakably was not aggravated beyond the natural progression of the disability during his last period of active service. 

The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  If the examiner is unable to render any of the opinions requested, he or she should so indicate and provide a detail explanation as to why such opinion(s) could not be rendered. 

4.  Then readjudicate the claim on appeal.  If the claim remains denied, the AMC/RO should issue an appropriate supplemental statement of the case and provide the Veteran the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


